t c memo united_states tax_court betty june dykstra and pieter dykstra petitioners v commissioner of internal revenue respondent docket no filed date betty june dykstra and pieter dykstra pro sese allan d hill for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in penalties on and additions to petitioners' federal income taxes betty june dykstra penalties additions to tax_year deficiency sec_6663 sec_6662 a sec_6651 a sec_6651 f sec_6654 dollar_figure dollar_figure dollar_figure so dollar_figure big_number big_number big_number respondent determined a deficiency of dollar_figure against both betty june and pieter dykstra pieter dykstra penalty additions to tax_year deficiency sec_6662 a sec_6651 a sec_6654 sec_808 dollar_figure so big_number big_number big_number respondent determined a deficiency of dollar_figure against both betty june and pieter dykstra unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for our decision are whether petitioners had unreported income from conoco inc conoco during and whether petitioners were entitled to their claimed itemized_deductions of dollar_figure in whether petitioner betty june dykstra mrs dykstra is liable for the fraud_penalty pursuant to sec_6663 for and an addition_to_tax for fraudulently failing to file a federal_income_tax return pursuant to sec_6651 for whether petitioners are liable for the accuracy-related_penalty for negligence pursuant to sec_6662 for whether petitioners are liable for an addition_to_tax pursuant to sec_6651 for and 1' and whether petitioners are liable for an addition_to_tax for failing to make estimated federal_income_tax payments pursuant to sec_6654 for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts supplemental stipulation of facts and attached exhibits are incorporated herein by this reference at the time they filed their petition petitioners resided in tulare california petitioners filed their federal_income_tax return return on date petitioners did not file a return for payments from conoco prior to and during the years in issue petitioner pieter dykstra mr dykstra held an interest in an oil lease from conoco during this time mr dykstra was obligated to pay monthly working costs to lauck and associates lauck the operator of the well when mr dykstra failed to make such payments lauck obtained a mechanic's lien against mr dykstra's interest and notified conoco that all future royalty payments should be made to lauck ' for respondent asserted an addition_to_tax pursuant to sec_6651 against mrs dykstra in the alternative to an addition_to_tax pursuant to sec_6651 beginning in conoco sent mr dykstra's royalty payments to lauck in satisfaction of the mechanic's lien despite repeated requests from mr dykstra lauck never accounted to mr dykstra for the amounts received from conoco embezzled funds mrs dykstra has a high school education from date to date mrs dykstra was employed as a bookkeeper and office manager by the robins group inc robins during and mrs dykstra embezzled a total of dollar_figure and dollar_figure respectively from robins initially she used the money she took to help pay for trips to visit her gravely ill grandchild who lived out-of-state during this time mr dykstra was unemployed and suffering from alcoholism and a gambling addiction later she used the money to help her daughter and grandchild with their expenses and to pay her and mr dykstra's living_expenses mrs dykstra initially believed that she would pay robins back she anticipated receiving a salary increase when promoted to office manager and a large yearend bonus in late date mrs dykstra realized that she would never be able to repay the moneys taken and she confessed to numerous officers of robins on date mrs dykstra pleaded guilty to one for convenience all numbers have been rounded to the nearest dollar count of grand theft under california penal code section b west opinion the conoco payments are income respondent received forms stating that petitioners earned dollar_figure and dollar_figure in and respectively from conoco respondent determined that these amounts were includable in petitioners' taxable_income petitioners did not report these amounts on their return petitioners argue that these amounts were never received by them but rather were paid to the well's operator lauck in satisfaction of a mechanic's lien filed against petitioners’ interest petitioners claim that lauck kept more than it was owed from the royalty payments and failed to forward the excess to petitioners petitioners therefore contend that they should not be taxed on the royalty payments they never received it is well settled that income is taxed to the person who earns it and enjoys the benefit of it when paid see 311_us_112 281_us_376 cf 356_us_260 279_us_716 petitioners do not dispute that royalties were paid_by conoco to lauck in satisfaction of a valid mechanic's lien filed against their interest and therefore were paid for petitioners' benefit petitioners’ only argument is that conoco paid lauck in excess of the mechanic's lien and that lauck never remitted the excess to petitioners petitioners presented no evidence at trial as to the amount of lauck's lien additionally petitioners failed to establish the exact amounts lauck received from conoco in satisfaction of lauck's lien petitioners have failed to prove that respondent's determination is incorrect see rule a accordingly we find that petitioners had unreported income from conoco of dollar_figure and dollar_figure in and respectively disallowed itemized_deductions in the notice_of_deficiency respondent disallowed certain itemized_deductions totaling dollar_figure claimed by petitioners on their return we note that the u s court_of_appeals for the ninth circuit to which this case is appealable has held that in order for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases respondent must come forward with substantive evidence establishing some evidentiary foundation linking the taxpayer to the income-producing activity 596_f2d_358 9th cir revg 67_tc_672 see also sec_6201 d as amended based on the evidence presented at trial including mr dykstra's testimony and documentary_evidence we conclude that respondent has adequately shown a connection between mr dykstra and the oil lease respondent's determination therefore is entitled to the presumption of correctness at trial petitioners presented no testimony as to the legitimacy of these claimed itemized_deductions further on brief petitioners failed to address their entitlement to these itemized_deductions accordingly we treat this issue as conceded by petitioners see 92_tc_661 fraud respondent determined that mrs dykstra was liable for the fraud_penalty pursuant to sec_6663 for and an addition_to_tax for her fraudulent_failure_to_file a return pursuant to sec_6651 for mrs dykstra admits that she embezzled funds from robins and failed to report the funds on her return she also admits that she never filed a return for mrs dykstra however claims that she did not know that embezzled funds were taxable therefore she did not possess the requisite fraudulent intent in or in order to prove fraud and fraudulent_failure_to_file respondent must demonstrate by clear_and_convincing evidence that mrs dykstra intended to evade taxes believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes see 94_tc_654 where a taxpayer claims ignorance of the law respondent must negate that claim by clear_and_convincing evidence see 498_us_192 see also 99_tc_202 respondent has failed to carry the burden_of_proof mrs dykstra is not a savvy taxpayer or a sophisticated businesswoman she admittedly stole money and initially concealed her theft from her employer mrs dykstra's defrauding of her employer however does not automatically lead to the conclusion that she intended to defraud the federal government there is no evidence that mrs dykstra withheld information from or attempted to mislead respondent during his investigation in fact it appears that once mrs dykstra was informed that embezzled funds were taxable she fully admitted to owing the tax she did not maintain two sets of books or attempt to conceal assets at trial she answered questions freely honestly and without evasion mrs dykstra testified that she did not know that embezzled income was taxable and we found her testimony credible while it may be reasonable to conclude that an embezzler is a type of individual who would understate her income on her return to avoid paying taxes we are unable to find on the record before us any clear_and_convincing evidence that mrs dykstra refrained from reporting income which she knew to be taxable we therefore conclude that mrs dykstra is not liable for the fraud_penalty pursuant to sec_6663 or an addition_to_tax for fraudulent_failure_to_file pursuant to sec_6651 accuracy-related_penalty in the alternative respondent determined that petitioners were liable for the accuracy-related_penalty for negligence pursuant to sec_6662 for their failure to report the embezzled income respondent also determined that petitioners were liable for the accuracy-related_penalty for negligence pursuant to sec_6662 for their claim of certain itemized_deductions on their return sec_6662 provides for a penalty equal to percent of the portion of the underpayment which is attributable to negligence see sec_6662 negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances see 85_tc_934 generally taxpayers are charged with knowledge of the law see niedringhaus v commissioner supra pincite while ignorance of the law is a defense to fraud it does not always negate negligence see id to avoid a negligence_penalty taxpayers must take reasonable steps to determine the law and apply it see id petitioners bear the burden of proving that respondent's determination as to the negligence_penalty is erroneous see rule a petitioners failed to present evidence demonstrating that they exercised reasonable care in determining their tax_liability for we find that petitioners are liable for the accuracy-related_penalty under sec_6662 for for the portion of the underpayment related to their embezzled income and disallowed itemized_deductions failure_to_file sec_6651 imposes an addition_to_tax for failure_to_file a return within the date prescribed therefor unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the amount added to the tax under this section i sec_5 percent for each month or fraction thereof during which the return is late up to a maximum of percent see sec_6651 a petitioners' return was received by respondent on date and thus was filed on that date over months late see sec_6072 67_tc_176 affd in part 571_f2d_174 3d cir pryor v commissioner tcmemo_1994_287 grossman v commissioner tcmemo_1986_439 petitioners admit that they never filed a return for in regard to petitioners assert that their return was accepted by respondent therefore they should not be liable for the addition_to_tax for failure_to_file petitioners' argument is without merit for petitioners argue that they were unable to file a return because they were notified that they were under audit and were in the midst of the appeal process we do not believe that these circumstances demonstrate reasonable_cause for failure_to_file a return we conclude that petitioners are liable for the additions to tax pursuant to sec_6651 for and failure to pay estimated income_tax respondent determined that petitioners were liable for an addition_to_tax for their failure to pay estimated federal_income_tax under sec_6654 in this addition_to_tax is mandatory in the absence of a showing by petitioners that a statutory exception applies see 75_tc_1 petitioners failed to present any evidence demonstrating that a statutory exception applies in this case accordingly we sustain respondent's determination to reflect the foregoing decision will be entered under rule
